DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities:  there should be a colon after “including” in line 2 of each claim, line 4 of each claim is indented one too many times, and the “wherein” at the end of the third to last line should be moved to the beginning of the next line.  Appropriate correction is required.

Claims 3, 9, 15, and 16 are objected to because of the following informalities:  the reference numerals for the dimensions should be separated by commas (e.g. “the radial thickness, f, of the annular inner wall”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the radial thickness f of the annular inner wall” in line 3. This limitation indefinite as it is unclear whether it refers to “the annular inner wall is 0.72 mm to 6 mm in thickness” in line 2 or if it is a newly claimed limitation (e.g. if the prior thickness is an axial thickness, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the annular inner wall is 0.72 mm to 6 mm in thickness” in line 2.

Claims 9, 10, 15, and 16 recites the limitation “an inner diameter of the inner wall” in line 3. This limitation indefinite as claim 2 also recites “the annular wall has an inner diameter and thus it is unclear if it refers to that limitation or is intended to refer to a different diameter. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the inner diameter of the inner” in line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 6, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (2007/0262581).
With regard to claim 1, Ishihara discloses a structure (i.e. the assembly as seen in Figs. 1-3, etc.) for mounting a gasket on a block (i.e. the gasket 20 is mounted to blocks 3 and 4), comprising: a block (i.e. 3 or 4) including a fluid channel (6/18 respectively), an annular inner wall (21/23 respectively) made of resin (as disclosed in the abstract, etc. 3 and 4 are made of resin) and located radially outside an opening of the fluid channel (as seen in Figs. 2, etc.), and an annular outer wall (i.e. the rest of the wall like portion of 9/17 respectively, not including the inner wall or the recesses) made of resin (as disclosed in the abstract, etc. 3 and 4 are made of resin) and located radially outside the annular inner wall (as seen in Figs. 2, etc.); and an annular gasket (20) surrounding the opening of the fluid channel (as seen in Figs. 1-3, etc.), wherein the annular inner wall and the annular outer wall allow an axial side (i.e. the respective top or bottom of the gasket) of the gasket to be press-fitted therebetween (as seen in Figs. 1, 3, etc.) and are elastically deformable in their radial directions (i.e. the seal is capable of this capability as it is made of a deformable material (e.g. PFA as disclosed in paragraph [0083], fluorocarbon resin as disclosed in paragraph [0088], etc.). Also as seen between Figs. 4 and 3).

With regard to claim 2, Ishihara discloses that the annular inner wall is thinner than the annular outer wall (as seen in Figs. 1-3, etc.).

With regard to claim 6, Ishihara discloses a structure (i.e. the assembly as seen in Figs. 1-3, etc.) for mounting a gasket on a block (i.e. the gasket 20 is mounted to blocks 3 and 4), 

With regard to claim 11, Ishihara discloses that the annular wall is made of a material with a modulus of elasticity of 200 MPa to 3200 MPa (i.e. as it is disclosed as PTFE (see the abstract, etc.), which is known in the art to have a modulus of elasticity of approximately 392-2250 MPa).

With regard to claim 12, Ishihara discloses a structure (i.e. the assembly as seen in Figs. 1-3, etc.) for mounting a gasket on a block (i.e. the gasket 20 is mounted to blocks 3 and 4), comprising: a block (i.e. 3 or 4) including a fluid channel (6/18 respectively), and an annular wall (21/23 respectively) made of resin (as disclosed in the abstract, etc. 3 and 4 are made of resin) and located radially outside an opening of the fluid channel (as seen in Figs. 1-3); and a gasket (20) surrounding the opening of the fluid channel (as seen in Figs. 1-3, etc.) and having an axial side (i.e. one of the top or bottom) radially outside the annular wall (as seen in Figs. 1-3), 

With regard to claim 17, Ishihara discloses that the annular wall is made of a material with a modulus of elasticity of 200 MPa to 3200 MPa (i.e. as it is disclosed as PTFE (see the abstract, etc.), which is known in the art to have a modulus of elasticity including approximately 392-2250 MPa).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-8, 13, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (2007/0262581) alone.
With regard to claim 3, Ishihara discloses that the annular inner wall is thinner than the annular outer wall but is silent as to the exact dimensions of the structure and thus fails to 
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular inner wall is 0.72 mm to 6 mm in thickness, and the radial thickness f of the annular inner wall and the radial thickness b of the annular outer wall fall within a range defined by the following equations (1) and (2): (1) b = 2.41f + 0.24, (2) b = 1.45f + 0.14, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.

With regard to claim 4, Ishihara discloses that the annular inner wall is thinner than the annular outer wall but is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular inner wall is 0.72 mm to 6 mm in thickness, and the annular outer wall is 1.24 mm to 14.6 mm in thickness.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular inner wall is 0.72 mm to 6 mm in thickness, and the annular outer wall is 1.24 mm to 14.6 mm in thickness, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 

With regard to claim 5, Ishihara discloses that the annular inner wall and the annular outer wall protrude from a reference surface, which is perpendicular to their respective axial directions, to the same direction (i.e. as seen in Figs. 1-3 they extend from several reference surfaces including the bottom of the grooves, the opposite axial faces of 8 or 3 (respectively), etc.), but is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular inner wall protrudes from the reference surface by 1.76 mm to 13.2 mm, and the annular outer wall protrudes from the reference surface by 1.8 mm to 12.4 mm.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular inner wall protrudes from the reference surface by 1.76 mm to 13.2 mm, and the annular outer wall protrudes from the reference surface by 1.8 mm to 12.4 mm, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.


With regard to claim 7, Ishihara is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular wall is 1.24 mm to 14.6 mm in thickness.
In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.

With regard to claim 8, Ishihara is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular wall is 1.8 mm to 12.4 mm in axial length.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular wall is 1.8 mm to 12.4 mm in axial length, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.

With regard to claim 13, Ishihara is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular wall is 0.72 mm to 6 mm in thickness.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular wall is 0.72 mm to 6 mm in thickness, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.

With regard to claim 14, Ishihara is silent as to the exact dimensions of the structure and thus fails to explicitly disclose that the annular wall is 1.76 mm to 13.2 mm in axial length.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the annular wall is 1.76 mm to 13.2 mm in axial length, as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such would provide the expected result of providing the beneficial seal assembly disclosed by Ishihara to other sized components.

Examiner’s Comments/Recommendations
Though no claims are currently in condition for allowance, it appears that upon correction of the above 112(b) issues, in the manner as interpreted by Examiner (see above), claims 9, 10, 15, and 16 could only be objected to as being dependent on a rejected claim. Accordingly Examiner would recommend correcting the above 112(b) rejection and claim objections and incorporating such subject matter (including all intervening claims) into the independent claims. Examiner is available for an Interview to discuss such, if desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides further examples of structures for mounting a gasket on a block including a block and a gasket mounted thereon with various annular wall configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675